DEMAND PROMISSORY NOTE

July 18, 2018

 

The undersigned, ACQUIRED SALES CORP. (“Borrower”), a Nevada corporation, for
value received, hereby acknowledges that on the respective dates listed below
Borrower borrowed from GERARD M. JACOBS (“Lender”) the respective principal sums
listed below: 

 

Date ofPrincipal SumAggregate Principal 

BorrowingBorrowedSum BorrowedBorrower's Initials 

7-18-2018$ 4,765.70$ 4,765.70_REM 

11-8-2018$ 6,000.00$ 10,765.70_REM 

1-7-2019$ 5,967.50$ 16,733.20_REM 

1-21-2019$ 804.00$ 17,537.20_REM 

2-6-2019$ 8,000.00$ 25,537.20_REM 

__________$ __________$ ______________________ 

__________$ __________$ ______________________ 

__________$ __________$ ______________________ 

__________$ __________$ ______________________ 

__________$ __________$ ______________________ 

 

Borrower promises to pay to the order of Lender, at such place as may be
designated by the holder hereof to Borrower from time to time, the Aggregate
Principal Sum Borrowed listed above, together with interest on each Principal
Sum Borrowed listed above as hereinafter provided, immediately ON DEMAND given
by Lender to Borrower at any time, without the need for any advance notice of
any kind.

 

Each Principal Sum Borrowed shall bear interest commencing on and as of the Date
of Borrowing of such Principal Sum Borrowed listed above, to and including the
date such Principal Sum Borrowed is repaid in full, at a rate of fifteen percent
(15%) per annum (the “Interest Rate”). Borrower shall pay all interest accrued
but not yet paid on each Principal Sum Borrowed immediately ON DEMAND given by
Lender to Borrower at any time, without the need for any advance notice of any
kind.

 

This Demand Promissory Note may be voluntarily prepaid by Borrower without any
penalty or premium, in whole or in part, at any time or times. Any prepayment
shall be applied first against any accrued and unpaid interest and then against
the Aggregate Principal Sum Borrowed.

 

All or any portion of the Aggregate Principal Sum Borrowed not paid by Borrower
to Lender immediately ON DEMAND given by Lender to Borrower at any time, and all
interest accrued on the Aggregate Principal Sum Borrowed but not paid by
Borrower to Lender immediately ON DEMAND given by Lender to Borrower at any
time, shall bear a default rate of interest, commencing on and as of the date of
such default to and including the date the such defaulted amount is repaid in
full, at a rate equal to eighteen (18%) per annum, compounded daily.
Notwithstanding anything elsewhere contained herein to the contrary, the rate of
interest

--------------------------------------------------------------------------------



payable hereunder shall in no event exceed the maximum lawful rate which may be
charged under applicable law. Borrower represents and warrants to the holder
hereof that the amounts borrowed under this Demand Promissory Note have been and
will be used for business purposes.

 

Borrower hereby waives diligence, presentment, demand, protest and notice of
every kind whatsoever. The failure of the holder hereof to exercise any of his
rights hereunder in any particular instance shall not constitute a waiver of the
same or of any other right in that or any subsequent instance. The holder hereof
shall not, by any act of omission or commission, be deemed to waive any of her
or his rights or remedies hereunder or in connection herewith unless such waiver
shall be in writing and signed by the holder hereof, and then only to the extent
specifically set forth therein. A waiver of one event shall not be construed as
continuing or as a bar to or a waiver of such right or remedy of or on a
subsequent event.

 

This Demand Promissory Note is made under and governed by, and shall be
construed and enforced in accordance with, the laws of the State of Illinois
without regard to conflict of laws principles. This Demand Promissory Note shall
be binding upon the successors of Borrower.

 

In addition to the Aggregate Principal Sum Borrowed and interest thereon as
hereinabove provided, Borrower promises to pay the holder hereof all reasonable
attorneys fees, court costs and expenses paid or incurred by the holder hereof
in connection with the collection of this Demand Promissory Note.

 

ACQUIRED SALES CORP.

 

By /s/ Richard E. Morrissy

Richard E. Morrissy, Director,

 

Pursuant to a unanimous consent of the Audit Committee, the Compensation
Committee, and the full Board of Directors of Acquired Sales Corp. given on July
12 and 13, 2018 (the "Unanimous Consent"), and further 

 

Pursuant to approval of Richard E. Morrissy, representing the Compensation
Committee and the full Board of Directors of Acquired Sales Corp. as provided in
the Unanimous Consent, given on July 14, 2018 